DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "at least one second fastening mechanism" without properly defining “at least one first fastening mechanism”. The examiner will interpret the at least one second fastening mechanism the same as the at least one first fastening mechanism consistent with claim 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20050150048 issued to Hamilton in view of U.S. Publication No. 20060000023 issued to Wilson.

Regarding claim 1,
	Hamilton discloses a protective cover (Hamilton: FIG. 1 (10)) for public diaper changing stations comprising: a top rectangular panel; (Hamilton: FIG. 1 (12)) a bottom rectangular panel; (Hamilton: FIG. 1 (14)) a folded edge; (Hamilton: FIG. 1 (12b,14b)) … a fixed-corner connection; (Hamilton: FIG. 1 the side where (12a) and (14a) meet (12b) and (14b) may be interpreted as a fixed-corner connection see also [0022] “Preferably, first side 12 possesses edges 12a, 12b, 12c and 12d, and second side 14 possesses edges 14a, 14b, 14c and 14d, wherein edges 12a, 14a, and edges 12b, 14b, are preferably joined so as to form closed ends.”) an insertion-corner connection; (Hamilton: FIG. 1 (16, 18) the side where (12d) and (14d) meet with (14c) and (12c) may be interpreted as an insertion-corner connection containing (16) and (18)) the top rectangular panel and the bottom rectangular panel being oppositely positioned of each other about the folded edge; (Hamilton: FIG. 1 see how (12) and (14) are oppositely positioned) the … edge being perpendicularly positioned to the folded edge about the fixed-corner connection; (Hamilton: FIG. 1 (12a) and (14a) are perpendicularly positioned to folded edges (12b) and (14b)) the top rectangular panel and the bottom rectangular panel being terminally connected to each other through the sewn edge; (Hamilton: [0022]) the insertion-corner connection being diametrically opposed of the fixed-corner connection; (Hamilton: FIG. 1 the corner where (12a) and (14a) meet with (12b) and (14b) is diametrically opposed with insertion-corner connection which is where (14d) and (12d) meet with (12c) and (14c)) and the top rectangular panel and the bottom rectangular panel being connected to each other through the insertion-corner connection. (Hamilton: [0022] “Upon placing a pillow PP between first side 12 and second side 14 of pillow cover 10, edges 12c, 12d of first side 12 are preferably brought into contact with edges 14c, 14d, respectively, of second side 14, thus permitting first side 12 and second side 14 to fully envelop pillow PP. Although hook-and-loop fastener 20 is preferably utilized to secure pillow cover 10 around a conventional pillow, it is contemplated in an alternate embodiment that zippers could be utilized instead and/or in combination therewith.”)
	Hamilton does not appear to disclose a sewn edge nor does it teach that the device is used for a public diaper changing station.
	However, Wilson teaches the technique of sewing (Wilson: [0022] “The connection means can be done in a number of ways known in the art, including stitching, adhesive joints, or combinations of adhesive and stitching as appropriate. It is preferable that some form of blind stitching be utilized to minimize any soil or contaminant trap areas along the perimeter edges 14d of the cover 10.”) and teaches a cover used for a changing pad (Wilson: Abstract).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to implement the technique of stitching into Hamilton as taught by Wilson since the technique of stitching is well-known and would have accomplished Hamilton’s intended purpose of fixing the edges together so that they are inseparable in which one of ordinary skill in the art would have recognized as a predictable result.
	Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hamilton to be implemented for use with a diaper changing station as taught by Wilson since doing so would have prevented bacteria from spreading onto a baby or infant when it is placed on the device in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 1 comprising: the top rectangular panel comprising a top lengthwise edge (Hamilton: FIG. 1 (12d)) and a top widthwise edge: (Hamilton: FIG. 1 (12c)) the bottom rectangular panel comprising a bottom lengthwise edge (Hamilton: FIG. 1 (14d)) and a bottom widthwise edge; (Hamilton: FIG. 1 (14c)) the top lengthwise edge being coextensively positioned with the bottom lengthwise edge; (Hamilton: FIG. 1 shows both top and bottom lengthwise edges coextensively positioned with one another) the top lengthwise edge and the folded edge being oppositely positioned of each other about the top rectangular panel; (Hamilton: FIG. 1 (12b) is oppositely positioned from (12d)) the bottom lengthwise edge and the folded edge being oppositely positioned of each other about the bottom rectangular panel; (Hamilton: FIG. 1 (14b) is oppositely positioned from (14d)) the top widthwise edge being coextensively positioned with the bottom widthwise edge; (Hamilton: FIG. 1 shows top and bottom widthwise edges coextensively positioned with one another) the top widthwise edge and the sewn edge being oppositely positioned of each other about the top rectangular panel; (Hamilton: FIG. 1 (12c) is oppositely positioned from (12a) which in combination with Wilson would be the sewn edge) the bottom widthwise edge and the sewn edge being oppositely positioned of each other about the bottom rectangular panel; Hamilton: FIG. 1 (14c) is oppositely positioned from (14a) which in combination with Wilson would be the sewn edge) and the insertion-corner connection being terminally positioned to the top lengthwise edge, the bottom lengthwise edge, the top widthwise edge, and the bottom widthwise edge. (Hamilton: FIG. 1 (16, 18) are positioned at the corner portion where (12d) (14d) meet with (12c) and (14c))

Regarding claim 3,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 2 comprising: the top lengthwise edge being perpendicularly positioned to the top widthwise edge; and the bottom lengthwise edge being perpendicularly positioned to the bottom widthwise edge. (Hamilton: FIG. 1 shows (12d, 14d) perpendicular with (12c, 14c))

Regarding claim 5,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 1 comprising: at least one first fastening mechanism; the top rectangular panel comprising a top lengthwise edge; the bottom rectangular panel comprising a bottom lengthwise edge; (Hamilton: FIG. 1 (12d, 14d) wherein (16) and (18) are positioned along the lengthwise edge) the at least one first fastening mechanism being integrated onto the top lengthwise edge and the bottom lengthwise edge; (Hamilton: FIG. 1) and the at least one first fastening mechanism being positioned in between the sewn edge and the insertion-corner connection. (Hamilton: FIG. 1 see how (16) and (18) are between sewn edge (12a) and (14a) in combination with Wilson)

Regarding claim 6,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 1 comprising: at least one second fastening mechanism; the top rectangular panel comprising a top widthwise edge, the bottom rectangular panel comprising a bottom widthwise edge; (Hamilton: FIG. 1 (12d, 14d) wherein (16) and (18) are positioned along the lengthwise edge)  the at least one second fastening mechanism being integrated onto the top widthwise edge and the bottom widthwise edge; (Hamilton: FIG. 1)  and the at least one second fastening mechanism being positioned in between the folded edge and the insertion-corner connection. (Hamilton: FIG. 1 see how (16) and (18) are between sewn edge (12a) and (14a) in combination with Wilson)

Regarding claim 7,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 1.
	Neither reference appear to disclose wherein a length of the folded edge ranges from 24 inches to 48 inches.
	However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this instant case the device of Hamilton would otherwise not have performed differently if its dimensions were changed.

Regarding claim 8,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 1. 
	Neither reference appear to disclose wherein a length of the sewn edge ranges from 15 inches to 35 inches.
	However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this instant case the device of Hamilton would otherwise not have performed differently if its dimensions were changed.
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton and Wilson further in view of Canadian Patent No. CA2952715C issued to Archibald.

Regarding claim 4,
	The Hamilton/Wilson combination discloses the protective cover for public diaper changing stations as claimed in claim 2.
	Neither reference appear to disclose comprising: a decorative ornament; the decorative ornament being connected onto the insertion-corner connection; and the decorative ornament being adjacently positioned to the top rectangular panel.
	However, Archibald discloses a decorative ornament; (Archibald: FIG. 2 (20)) the decorative ornament being connected onto the insertion-corner connection; (Archibald: Abstract: "The open area having connectors, such as hook and loop fasteners, sewn in it such that charms may be attached to the connectors between the upper and lower pieces or the upper and lower pieces may be attached to each other while no charm is present." See also FIG. 2 where charms are positioned at the corner section) and the decorative ornament being adjacently positioned to the top rectangular panel. (Archibald: FIG. 2 see how (20) is positioned adjacent to top panel (50))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673